


OCLARO, INC.
STOCK OPTION GRANT NOTICE
Oclaro, Inc. (the “Company”), under its Fifth Amended and Restated 2001
Long-Term Stock Incentive Plan (the “Plan”), hereby grants to Participant an
option (the “Option”) to purchase the number of Shares set forth below. The
Option is subject to all of the terms and conditions as set forth in this notice
(the “Grant Notice”), in the Option Agreement and in the Plan, both of which are
incorporated herein in their entirety. Capitalized terms not explicitly defined
in this Grant Notice but defined in the Plan or the Option Agreement will have
the same definitions as in the Plan or the Option Agreement. If there is any
conflict between the terms in the Option Agreement and the Plan, the terms of
the Plan will control.
Participant:
_____________________________________
Date of Grant:
_____________________________________
Vesting Commencement Date:
_____________________________________
Number of Shares Subject to Option:
_____________________________________
Exercise Price (Per Share):
_____________________________________
Total Exercise Price:
_____________________________________
Expiration Date:
_____________________________________

Type of Grant:     ¨ Incentive Stock Option    ¨ Non-Qualified Stock Option
Exercise Schedule:    Same as Vesting Schedule
Vesting Schedule:    
 
Payment:
By one or a combination of the following items:

•
By cash, check, bank draft, electronic funds or wire transfer, or money order
payable to the Company

•
Pursuant to a Regulation T Program (also called “broker assisted exercise”), if
the Shares are publicly traded and to the extent permitted by the Company

•
By a “net exercise” arrangement, but only if this Option is a Non-Qualified
Stock Option and if permitted by the Company at exercise

•
By delivery of already owned shares, if permitted by the Board at exercise

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Option Agreement and the Plan.
As of the Date of Grant, this Grant Notice, the Option Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the Option and supersede all prior oral and written agreements with respect to
the Option, with the exception, if applicable, of any written employment
agreement or offer letter agreement between the Company and Participant
specifying the terms that should govern this Option. By accepting the Option,
Participant consents to receive documents governing the Option by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company from time to time.
* * *


Oclaro, Inc.
Participant:
 
 
By: ________________________________
 
      Signature
By: ____________________________________
 
      Signature
Title: ______________________________
Date: __________________________________
Date: ______________________________
 



ATTACHMENTS: Option Agreement, Fifth Amended and Restated 2001 Long-Term Stock
Incentive Plan


OCLARO, INC.
OPTION AGREEMENT
Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Option
Agreement (this “Option Agreement”), Oclaro Inc. (the “Company”) has granted you
an option (the “Option”) under its Fifth Amended and Restated 2001 Long-Term
Stock Incentive Plan (the “Plan”) to purchase the number of Shares indicated in
your Grant Notice at the exercise price indicated in your Grant Notice.
1.VESTING. The Option will vest as provided in your Grant Notice. Vesting will
cease, in all events, on the termination of your Continuous Service after taking
into account any acceleration that occurs on your termination.
2.    NUMBER OF SHARES AND EXERCISE PRICE. The number of Shares subject to the
Option and the exercise price per share in your Grant Notice will be adjusted
for certain events as described in Section 13(a) of the Plan (any such event, a
“Capitalization Adjustment”).
3.    EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your Option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant, even if
you have already been an employee for more than six (6) months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise the
Option as to any vested portion prior to such six (6) month anniversary in the
case of (i) your death or disability or (ii) a Change in Control.
4.    METHOD OF PAYMENT. You must pay the full amount of the exercise price for
the Shares subject to the Option that you wish to exercise. If permitted in your
grant notice, you may pay the exercise price through one or more of the
following:
(a)    Provided that at the time of exercise the Shares is publicly traded,
using a program developed under Regulation T, as provided by the Federal Reserve
Board that, prior to the issuance of the Shares, results in either the receipt
of cash (or check) by the Company or the receipt of irrevocable instructions to
pay the aggregate exercise price to the Company from the sales proceeds. This
manner of payment is also known as a “broker-assisted exercise,” “same day sale”
or “sell to cover.”
(b)    If the Option is a Non-Qualified Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of Shares
issuable on exercise by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price. You must submit an
additional payment to the extent of any remaining balance of the aggregate
exercise price not satisfied by such reduction in the number of whole shares to
be issued.
(c)    If permitted by the Board at the time of exercise, by delivery to the
Company (either by actual delivery or attestation) of already-owned Shares that
are owned free and clear of any liens, claims, encumbrances or security
interests, and that are valued at Fair Market Value on the date of exercise.
“Delivery” for these purposes, in the sole discretion of the Company at the time
you exercise the Option (or any vested portion thereof), will include delivery
to the Company of your attestation of ownership of such Shares in a form
approved by the Company. You may not exercise the Option (or any exercisable
portion thereof) by delivery to the Company of Shares if doing so would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.
5.    WHOLE SHARES. You may exercise the Option (or any vested portion thereof)
only for whole Shares.
6.    COMPLIANCE WITH LAWS. In no event may you exercise the Option (or any
vested portion thereof) unless the Shares issuable on exercise are then
registered under the Securities Act or, if not registered, the Company has
determined that your exercise and the issuance of the shares would be exempt
from the registration requirements of the Securities Act and compliant with all
applicable laws. The exercise of the Option (or any vested portion thereof) also
must comply with all other applicable laws and regulations governing the Option.
You may not exercise the Option (or any vested portion thereof) if the Company
determines that such exercise would not be in material compliance with such laws
and regulations (including any restrictions on exercise required for compliance
with Treasury Regulations Section 1.40l(k)-1(d)(3), if applicable).
7.    TERM. You may not exercise the Option before the Date of Grant or after
the expiration of the term of the Option. The term of the Option expires,
subject to the provisions of the Plan, on the earliest of the following:
(a)    immediately on the termination of your Continuous Service for Cause;
(b)    three (3) months after the termination of your Continuous Service for any
reason other than for Cause, your disability or your death (except as otherwise
provided in Section 9(d) below); however, if during any part of such three (3)
month period the Option is not exercisable solely because doing so would violate
the registration requirements under the Securities Act, the Option will not
expire until the earlier of the Expiration Date or until it has been exercisable
for an aggregate period of three (3) months after the termination of your
Continuous Service; provided further, that if (i) you are a non-exempt employee,
(ii) your Continuous Service terminates within six (6) months after the Date of
Grant and (iii) you have vested in a portion of the Option at the time of your
termination of Continuous Service, the Option will not expire until the earlier
of (A) the later of (1) the date that is seven (7) months after the Date of
Grant, and (2) the date that is three (3) months after the termination of your
Continuous Service, and (B) the Expiration Date;
(c)    twelve (12) months after the termination of your Continuous Service due
to your disability (except as otherwise provided in Section 7(d) below);
(d)    twelve (12) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;
(e)    the Expiration Date indicated in your Grant Notice; or
(f)    the day before the seventh (7th) anniversary of the Date of Grant.
If the Option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the date
that is three (3) months before the date of the Option’s exercise, you must be
an employee of the Company or an Affiliate, except in the event of your death or
disability. The Company has provided for extended exercisability of the Option
under certain circumstances for your benefit but cannot guarantee that the
Option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a consultant or director
after your employment terminates or if you exercise the Option more than three
(3) months after the date your employment with the Company or an Affiliate
terminates.
8.    EXERCISE.
(a)    You may exercise the vested portion of the Option during its term by
(i) delivering a Notice of Exercise (in a form designated by the Company), or
making the required electronic election with the Company’s electronic platform
(e.g., Equity Edge) or designated broker (e.g., E*Trade), and (ii) paying the
exercise price and any applicable withholding taxes to the Company’s stock plan
administrator, or to such other person as the Company may designate, together
with such additional documents as the Company may then require.
(b)    By exercising the Option you agree that, as a condition to any exercise
of the Option, you must enter into an arrangement providing for the payment by
you to the Company of any tax withholding obligation of the Company arising by
reason of (i) the exercise of the Option, (ii) the lapse of any substantial risk
of forfeiture to which the Shares are subject at the time of exercise or (iii)
the disposition of Shares acquired on such exercise.
(c)    If the Option is an Incentive Stock Option, by exercising the Option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the Shares issued on exercise of the
Option that occurs within two (2) years after the Date of Grant or within one
(1) year after such Shares are transferred on exercise of the Option.
9.    TRANSFERABILITY. The Option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you.
(a)    Certain Trusts. On receiving written permission from the Board or its
duly authorized designee, and only if doing so does not violate Code Section
409A, the incentive stock option rules (if applicable) and applicable securities
laws, you may transfer the Option to a trust if you are considered to be the
sole beneficial owner (determined under Section 671 of the Code and applicable
state law) while the Option is held in the trust. You and the trustee must enter
into transfer and other agreements required by the Company.
(b)    Domestic Relations Orders. On receiving written permission from the Board
or its duly authorized designee, and only if doing so does not violate Code
Section 409A, the incentive stock option rules (if applicable) and applicable
securities laws, and provided that you and the designated transferee enter into
transfer and other agreements required by the Company, you may transfer the
Option pursuant to the terms of a court approved domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulations Section 1.421-l(b)(2) that contains the
information required by the Company to effectuate the transfer. You are
encouraged to contact the Company’s Corporate Secretary regarding the proposed
terms of any division of the Option prior to finalizing the domestic relations
order or marital settlement agreement to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.
If the Option is an Incentive Stock Option, the Option may be deemed to be a
Non-Qualified Stock Option as a result of such transfer.
(c)    Beneficiary Designation. On receiving written permission from the Board
or its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise the Option and receive the Shares or
other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise the Option and receive, on behalf of your estate, the Shares or other
consideration resulting from such exercise.
10.    OPTION NOT A SERVICE CONTRACT. The Option is not an employment or service
contract, and nothing in the Option, the Grant Notice, this Option Agreement or
the Plan will be deemed to create in any way whatsoever any obligation on your
part to continue in the employ of the Company or an Affiliate, or of the Company
or an Affiliate to continue your employment. In addition, nothing in the Option,
the Grant Notice, this Option Agreement or the Plan will obligate the Company or
an Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as a director or
consultant for the Company or an Affiliate.
11.    WITHHOLDING OBLIGATIONS.
(a)    At the time you exercise the Option, in whole or in part, and at any time
thereafter as the Company requests, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
any Affiliate that arise in connection with the exercise of the Option.
(b)    You may not exercise the Option unless the tax withholding obligations of
the Company and any Affiliate are satisfied. Accordingly, you may not be able to
exercise the Option when desired even though the Option is vested, and the
Company will have no obligation to issue a certificate for Shares unless such
obligations are satisfied.
12.    TAX CONSEQUENCES. You hereby agree that the Company does not have a duty
to design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its officers, directors, employees or Affiliates related to
tax liabilities arising from the Option or your other compensation. In
particular, you acknowledge that the Option is exempt from Section 409A only if
the exercise price per share specified in the Grant Notice is at least equal to
the “fair market value” per share of the Shares on the Date of Grant and there
is no other impermissible deferral of compensation associated with the Option.
13.    NOTICES. Any notices provided for in the Option, this Option Agreement,
the Grant Notice or the Plan will be given in writing and will be deemed
effectively given on receipt or, in the case of notices delivered by mail by the
Company to you, five (5) days after deposit in the U.S. mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and the Option by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting the Option,
you consent to receive such documents by electronic delivery and to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.
14.    GOVERNING PLAN DOCUMENT. The Option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of the Option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In
addition, the Option (and any compensation paid or shares issued under the
Option) is subject to recoupment in accordance with The Dodd-Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to resign for “good
reason” or for a “constructive termination” (or similar term) under any
agreement with the Company.
15.    S-8 STOCK PLAN PROSPECTUS; WINDOW POLICY. You hereby acknowledge receipt
of and the right to receive a document providing the information required by
Rule 428(b)(1) promulgated under the Securities Act, which includes the Plan
prospectus. In addition, you acknowledge receipt of the Company’s policy
permitting certain individuals to sell shares only during certain “window”
periods and the Company’s insider trading policy, in effect from time to time
16.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Option will not
be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
17.    VOTING RIGHTS. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
the Option until such shares are issued to you. On such issuance, you will
obtain full voting and other rights as a stockholder of the Company. Nothing
contained in the Option, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.
18.    SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.
19.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under the Option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)    You agree on request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of the Option.
* * *
This Option Agreement, together with any appendix attached hereto that addresses
local or foreign legal requirements, will be deemed to be signed by you on the
signing by you of the Grant Notice to which it is attached.
Attachment: Foreign Laws
(if applicable)


NATURE OF GRANT. In accepting this Option, you acknowledge that:


1.
The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Option Agreement.



2.
The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past.



3.
All decisions with respect to future option grants, if any, will be at the sole
discretion of the Company.



4.
Your participation in the Plan does not create a right to further employment
with your employer or additional time in service with the Company or any of its
affiliates, and shall not interfere with the ability of your employer to
terminate your employment relationship (or the ability of the Company or its
affiliates to terminate any other service relationship) at any time with or
without cause. The Option will not be interpreted to form an employment contract
or relationship with the Company, your employer, or any subsidiary or affiliate
of the Company.



5.
You are voluntarily participating in the Plan.



6.
The Option is an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Company or your employer, and is
outside the scope of your employment or service contract, if any. The Option is
not part of your normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or your employer.



7.
The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the underlying Shares do not increase in value, the Option
will have no value. If you purchase the Shares subject to this Option, the value
of those Shares may increase or decrease.



8.
In consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or Shares purchased through exercise of the Option
resulting from termination of Optionee’s employment or other service with the
Company or your employer (for any reason whatsoever) and Optionee irrevocably
releases the Company and your employer from any such claim that may arise; if,
despite the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Option Agreement, Optionee
shall be deemed irrevocably to have waived Optionee’s entitlement to pursue such
claim.



9.
On the termination of your employment or service, your right to vest in the
Option will terminate effective as of the date that you are no longer actively
employed or otherwise providing service and will not be extended by any notice
period mandated under the local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law). Furthermore,
on the termination of employment or service, your right to exercise the Option,
if any, will be measured by the date of termination of your active employment or
service and will not be extended by any notice period mandated under local law.
The Company shall have the exclusive discretion to determine when you are no
longer actively employed or rendering services for purposes of this Option.



DATA PRIVACY. In accepting this Option:


1.
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by and among, as applicable, your employer, the Company and its
subsidiaries and affiliates for the purpose of implementing, administering and
managing your participation in the Plan, as well as for the purpose of the
Company’s compliance with Section 953(b) of the Dodd-Frank Wall Street Reform
and Consumer Protection Act, which requires certain public companies to
calculate and disclose on an annual basis the ratio of the median of the annual
total compensation of all employees of an issuer as compared to the annual total
compensation of its chief executive officer (the “CEO Pay Ratio”).

2.
You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan and complying with the CEO Pay Ratio (“Data”).

3.
You understand that the recipients of the Data may be located in the United
States or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purpose of implementing,
administering and managing your participation in the Plan and for compliance
with the CEO Pay Ratio. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan and
as is necessary for compliance with the CEO Pay Ratio. You understand that you
may, at any time, view the Data, request additional information about the
storage processing of the Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. You understand, however,
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.

LANGUAGE. If you have received this Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.


RULES FOR YOUR SPECIFIC COUNTRY OF RESIDENCE.
[Insert specific country notices here]



SVI-149736v2